Citation Nr: 0113779	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-22 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to May 30, 2000 for an 
award of additional compensation for the aid and attendance 
of the veteran's spouse.



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 3, 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which granted entitlement to 
additional compensation for the aid and attendance of the 
veteran's spouse, effective May 30, 2000.  The veteran 
appealed as to the matter of the effective date of 
entitlement to aid and attendance for his spouse.    

Additional matter

The veteran's attorney has submitted to the Board a document 
dated April 9, 2001 entitled to "Additional Argument in 
Support of Appeal".  This communication refers to the issue 
on appeal as "entitlement to an earlier effective date for 
the award of aid and attendance prior to February 10, 2000".  
Although this document is somewhat unclear, it refers to an 
August 30, 2000 RO rating decision which established a total 
rating based on individual unemployability for the veteran, 
effective from October 21, 1990.  It appears that his 
attorney contends that the veteran should have an effective 
date of October 31, 1990 for an award of aid and attendance 
benefits.  However, the veteran has not been awarded aid and 
attendance benefits, effective from February 10, 2000 or any 
other time.  To the extent that the attorney's April 9, 2001 
statement may be construed as a claim for aid and attendance 
benefits for the veteran, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A claim seeking additional compensation for aid and 
attendance benefits for the veteran's spouse was received by 
VA on January 28, 2000.

2.  According to a letter from Glenview Terrace Nursing 
Center, dated on January 25, 2000, and received by VA on May 
30, 2000, the veteran's wife was a resident who required 24 
hour skilled nursing care.


CONCLUSION OF LAW

The criteria for an effective date of January 28, 2000 for 
the award of additional compensation for aid and attendance 
benefits for the veteran's spouse have been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.401(a)(3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier that the 
currently assigned date of May 30, 2000 for entitlement to 
aid and attendance for the veteran's spouse.

In the interest of clarity, the pertinent law and VA 
regulations will be discussed.  The factual background of 
this case will be reviewed.  Finally, the Board will analyze 
the claim and render a decision.


Relevant law and regulations

Aid and attendance - spouse

Additional compensation is provided for a married veteran 
receiving compensation at the 30 percent rate or greater 
whose spouse is in need of regular aid and attendance.  See 
38 U.S.C.A. § 1115(1)(E).

The law and regulations provide that for compensation 
purposes a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or helpless or blind, or so nearly helpless or blind as to 
need the regular aid and attendance of another person.  See 
38 C.F.R. § 3.351.

Effective dates

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).

The applicable regulation provides that for claims granted 
for additional compensation for aid and attendance of a 
spouse, the effective date of such an award will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  There is one exception to the rule under this 
regulation; specifically, when an award of disability 
compensation based on an original claim or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, additional disability compensation payable to a 
veteran by reason of the veteran's spouse's need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to aid 
and attendance is established.  38 C.F.R. § 3.401(a)(3) 
(2000).  

Factual Background

A December 16, 1999 rating decision granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation.  In a letter dated December 21, 1999, The RO 
notified the veteran of this decision of his right to seek 
additional benefits for dependents.  Enclosed was a 
Declaration of Status of Dependents (VA Form 21-686c) to be 
completed by the veteran.   

Received by VA on January 28, 2000 were the following: a 
Declaration of Status of Dependents (VA Form 21-686c), dated 
January 25, 2000, in which it was noted that the veteran's 
spouse was living at Glenview Terrace Nursing Center; a copy 
of a marriage license for the veteran and his spouse; and a 
letter from the veteran's attorney, also dated January 25, 
2000, claiming dependent benefits for the veteran's spouse.  

A specific claim for entitlement to aid and attendance 
benefits for the veteran's spouse, dated on February 10, 
2000, was received by VA on May 30, 2000.  Also received by 
VA on May 30, 2000 were a letter from the Director of 
Admissions of the Glenview Terrace Nursing Center, in which 
it was noted that the veteran's spouse was a resident of the 
Center and required 24 hour skilled nursing care and a 
medical report that listed the disabilities of the veteran's 
spouse and her inability to perform the necessities of daily 
living.  

An August 2000 rating decision granted entitlement to aid and 
attendance benefits for the veteran's spouse effective May 
30, 2000, the date that the specific claim for aid and 
attendance benefits was received by VA.  

A subsequent August 2000 rating decision granted an increased 
evaluation of 70 percent for PTSD, a total rating based on 
unemployability due to service-connected disability, and 
Dependents' Educational Assistance; all of these were 
effective on October 31, 1990, the date of the veteran's 
reopened claim for service connection for a psychiatric 
disability.  

An October 2000 Statement of the Case denied entitlement to 
an effective date prior to May 30, 2000 for the award of aid 
and attendance benefits for the veteran's spouse.  The 
veteran timely perfected his appeal on the issue of 
entitlement to an effective date prior to May 30, 2000, for 
an award of aid and attendance benefits for his spouse.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  See 
the VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A]. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim for an earlier effective date for the 
award of additional compensation for the aid and attendance 
of the veteran's spouse is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which to make an 
informed decision.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to this earlier effective date claim, and the veteran 
has not pointed to any such specific evidence.  In essence, 
the veteran's attorney has pointed to evidence already of 
record in support of this claim.

The Board further observes that the veteran has been informed 
in communications from the RO, such as the Statement of the 
Case, of the law and regulations with respect to the issue on 
appeal.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this claim.  

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

Discussion

The RO has assigned an effective date of  May 30, 2000 for 
the award of additional compensation for the aid and 
attendance of the veteran's spouse based on its belief that 
the veteran's claim for such benefits was received on that 
date.  The veteran, through his attorney, has contended that 
an effective date of February 10, 2000 should be assigned 
because the claim was allegedly submitted on that date.  For 
reasons which will be made clear below, the Board believes 
that neither date is correct.

As discussed above, according to the applicable VA law and 
regulation, the effective date of the original claim for 
entitlement to aid and attendance benefits for the veteran's 
spouse shall be the date entitlement arose or the date the 
claim was received by VA, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.401(a)(3).  

A review of the record reveals that in a December 16, 1999 RO 
rating decision, service connection was granted for PTSD and 
a 50 percent disability rating was assigned.  The veteran was 
informed of that decision, as well as of how to complete a 
claim for dependents, in a letter from the RO dated December 
21, 1999.  That letter specifically referenced filing a VA 
Form 21-686c.  In a letter dated January 25, 2000, the 
veteran's attorney requested that the RO "process the 
veteran's dependent benefits for his wife".  Attached was a 
VA form 21-686c duly signed by the veteran.   This form was 
marked "received" by VA on January 28, 2000.

Received by VA on May 30, 2000 were specific claim for aid 
and attendance for the veteran's spouse; a January 25, 2000, 
letter from the Director of Admissions of the nursing home 
where the veteran's spouse was living, in which it was noted 
that she required 24 hour skilled nursing care; and a medical 
report that listed the disabilities of the veteran's spouse 
and her inability to perform the necessities of daily living.  
Additional benefits based on the veteran's spouse's need for 
aid and attendance was thereupon granted by the RO.  

The Board believes that the communication from the veteran's 
attorney and accompanying VA Form 21-686c, which were 
received on January 28, 2000, constituted a claim for 
additional VA benefits based on the veteran's dependents, to 
include a claim based on the need of the veteran's spouse for 
aid and attendance.  The Board does not believe that the aid 
and attendance claim need be stated with absolute 
specificity.  Rather, the somewhat more general claim which 
was filed on January 28, 2000 suffices as a valid claim of 
entitlement to aid and attendance.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA must liberally read 
communications from claimants in order to identify all issues 
raised therein].

Based on the above facts, the date entitlement arose to aid 
and attendance benefits for the veteran's spouse is January 
25, 2000, the date that she required 24 hour care in a 
nursing home.  The date that the aid and attendance claim was 
received by VA is January 28, 2000.  As noted above, the 
effective date for the benefits on appeal is the later of 
these dates.  Accordingly, an effective date of January 28, 
2000 for additional compensation for aid and attendance 
benefits for the veteran's spouse is warranted.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).   In 
this case, the Board has identified no communication by or on 
behalf of the veteran earlier than that received on January 
28, 2000 which may be construed as a claim for additional 
benefits based on his spouse need for aid and attendance, and 
the veteran has pointed to none.  Indeed, the veteran has 
identified February 10, 2000 as the earliest date of claim. 

Because the award of the veteran's disability compensation in 
this case was not effective for a period prior to the date of 
receipt of his claim, the exception noted in 38 C.F.R. 
§ 3.401(a)(3) to the normal effective date in a case of aid 
and attendance for a veteran's spouse is not applicable to 
this case.

In short, for the reasons and bases expressed above the Board 
concludes that an effective date of January 28, 2000 should 
be assigned for the award of additional compensation for the 
aid and attendance of the veteran's spouse.

Additional comments

The Board notes in passing that it appears that certain 
documents appear to have been filed in the veteran's claims 
folder out of chronological order.  It therefore appears 
likely that RO personnel may have simply missed the January 
28, 2000 filing in their review of the file.  

With respect to the veteran's specific contention, the Board 
additionally observes in passing that there is no evidence of 
record that a filing was made by or on behalf of the veteran 
on February 10, 2000.  The February 10, 2000 letter was date 
stamped as received on May 30, 2000, and there is no evidence 
of any earlier receipt by VA.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) [the Court applied the presumption 
of regularity of the administrative process, in the absence 
of clear evidence to the contrary, to procedures at the RO 
level].  In light of the Board's resolution of this appeal, 
this matter is now moot in any event.

Finally, as noted in the Introduction, in April 2001 the 
veteran's attorney presented a document entitled "Additional 
Argument in Support of Appeal".  This pleading did not 
reference the issue currently on appeal, however, and 
appeared to present arguments in support of an earlier 
effective date, October 31, 1990 (the date of the veteran's 
ultimately successful claim of entitlement to service 
connection for PTSD) for aid and attendance for the veteran 
himself.  However, that issue is not on appeal.  Indeed, to 
the Board's knowledge aid and attendance has not been granted 
for the veteran.      

The Board does not read into this recent submission any 
additional argument pertaining to the issue now before it, 
entitlement to an earlier effective date for additional 
benefits based on the need of the veteran's spouse for aid 
and attendance, because that issue is not mentioned or 
alluded to in the April 2001 communication.  The Board 
observes in passing that to the extent the veteran may argue 
that an effective date of October 31, 1990 is in order for 
all claims ultimately deriving from the veteran's grant of 
service connection for PTSD, including additional benefits 
based upon the need of his spouse for aid and attendance, the 
Court has made it clear that VA is not required to anticipate 
a claim for a particular benefit when no intention to raise 
it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1997) [the "liberal reading" requirement does not 
require the Board to conduct an exercise in prognostication].    

In any event, the veteran's contentions pertaining to the 
issue on appeal appear to focus exclusively on February 10, 
2000 as the date sought.  Notwithstanding this, and as 
discussed above, the Board is assigning an even earlier 
effective date.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) [the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation]. 


ORDER

An effective date of January 28, 2000 for additional 
compensation for aid and attendance benefits for the 
veteran's spouse is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

